SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 13E-3 RULE 13e-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 Sinoenergy Corporation (Name of the Issuer) Sinoenergy Corporation Skywide Capital Management Limited Tianzhou Deng Bo Huang (Name of Persons Filing Statement) Common Stock, par value $0.001 per share (Title of Class of Securities) 82935B202 (CUSIP Number of Class of Securities) Tianzhou Deng Bo Huang Managing Director Chief Executive Officer and Director Skywide Capital Management Limited Sinoenergy Corporation. 1603-1604, Tower B Fortune Centre Ao City Beiyuan Road, Chaoyang District 1603-1604, Tower B Fortune Centre Ao City Beiyuan Road, Chaoyang District Beijing, China 100107 Beijing, China 100107 with copies to: Steven D. Dreyer Asher S.Levitsky Alan P.Fraade Arent Fox LLP Sichenzia Ross Friedman Ference LLP Mintz & Fraade, PC 1675 Broadway New York, NY 10019 61 Broadway 32nd Floor New York, NY 10006 488 Madison Avenue New York, NY 10022 (212) 484-3900 (212) 981-6767 (212) 486-2500 (Name, Address and Telephone Number of Person(s) Authorized to Receive Notices and Communications on Behalf of Persons Filing Statement) This statement is filed in connection with (check the appropriate box): a.þThe filing of solicitation materials or an information statement subject to Regulation14A, Regulation14C or Rule13e—3(c) under the Securities Exchange Act of 1934. b.oThe filing of a registration statement under the Securities Act of c.oA tender offer. d.oNone of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies: þ Check the following box if the filing is a final amendment reporting the results of the transaction: o Calculation of Filing Fee Transaction Valuation* $18,428,687 Amount of Filing Fee $1,028.32 * The filing fee was determined based upon the sum of (A) 9,665,234 shares of common stock multiplied by $1.90 per share, (B) options to purchase 80,000 shares of common stock with exercise prices less than $1.90 per share, multiplied by $.595 per share (which is the difference between $1.90 and the $1.305 weighted average exercise price per share of the options) and (C) warrants to purchase 85,715 shares of common stock with exercise prices less than $1.90 per share, multiplied by $.20 per share (which is the difference between $1.90 and the $1.70 exercise price per share of the warrants). In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying .00005580 by the sum of the preceding sentence. þ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $1,028.32 Form or Registration No.: Schedule14A — Preliminary Proxy Statement Filing Party: Sinoenergy Corporation Date Filed: November 13, 2009 TABLE OF CONTENTS INTRODUCTION Item1. SUMMARY TERM SHEET Item2. Subject Company Information Item3. Identity and Background of Filing Persons Item4. Terms of the Transaction Item5. Past Contacts, Transactions, Negotiations and Agreements Item6. Purposes of the Transaction and Plans or Proposals Item7. Purposes, Alternatives, Reasons and Effects Item8. Fairness of the Going-Private Transaction Item9. Reports, Opinions, Appraisals and Negotiations Item10. Source and Amount of Funds or Other Consideration Item11. Interest in Securities of the Subject Company Item12. The Solicitation or Recommendation Item13. Financial Statements Item14. Persons/Assets Retained, Employed, Compensated or Used Item15. Additional Information Item16. Exhibits SIGNATURES EXHIBIT INDEX INTRODUCTION This Rule13e-3 Transaction Statement on Schedule13E-3, together with the exhibits hereto (the “Transaction
